Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-13-00215-CR

                                             Ronnie ZIEGLER,
                                                 Appellant

                                                     v.
                                                 The State of
                                            The STATE of Texas,
                                                  Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR9083W
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 8, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by appellant’s

attorney. Attached to the motion is an affidavit from appellant in support of the motion to dismiss.

Appellant’s motion to dismiss is granted, and this appeal is dismissed. 1 See TEX. R. APP. P. 42.2(a).

                                                             PER CURIAM

DO NOT PUBLISH



1
 Appellant’s motion to dismiss does not ask this court to expedite the issuance of the mandate. See TEX. R. APP. P.
18.1(c). Appellant may seek this relief, if desired, by separate motion. See id.